DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.

Response to Amendment
	Examiner acknowledges the amendment filed 11 March 2021 wherein: claims 1, 13, 16, and 18 are amended; claims 8, 10,  and 23 are canceled; claims 1-7, 9, and 11-22 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (page 7), filed 11 March 2021, with respect to claims 1-7, 9, and 11-22 have been fully considered in view of the Patent Board Decision issued 02 February 2021 and are persuasive.  The rejection of 15 March 2019 has been withdrawn.

Allowable Subject Matter
Claims 1-7, 9, and 11-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest:

    PNG
    media_image1.png
    688
    785
    media_image1.png
    Greyscale

Srivastava (US 2008/0131347) discloses a material for radiation detection, comprising a scintillator material comprising a halide of a rare-earth metal and a group-13 element (                        
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                            
                                
                                    DLn
                                
                                
                                    (
                                    1
                                    -
                                    x
                                    -
                                    y
                                    )
                                
                            
                            
                                
                                    Ce
                                
                                
                                    x
                                
                            
                            
                                
                                    Pr
                                
                                
                                    y
                                
                            
                            
                                
                                    X
                                
                                
                                    6
                                
                            
                        
                    , formula (V) in par. [0031], wherein Ce and Pr are rare-earth metal elements, C comprises ions of thallium (Tl, which is a group-13 element), Group 1A elements (with examples provided in par. [0021], including thallium Tl, potassium K, rubidium Rb, and cesium Cs), or a combination thereof; D comprises ions of thallium, Group 1A elements, or a combination thereof (with examples provided in par. [0021], including lithium Li, sodium Na); Ln comprises ions of rare earth (i.e., rare-earth metal) elements of the lanthanide series and bismuth (with examples provided in par. [0020], including cerium Ce, scandium Sc, yttrium Y, lanthanum La,                         
                            0≤x≤1 and 0≤y≤1
                        
                     with the constraint that x and y cannot simultaneously be both 0 or 1; par. [0020]-[0021], [0031]), the halide being                         
                            
                                
                                    A'
                                
                                
                                    3
                                    (
                                    1
                                    -
                                    x
                                    )
                                
                            
                            
                                
                                    B'
                                
                                
                                    3
                                    x
                                
                            
                            M'
                            
                                
                                    
                                        
                                            Br
                                        
                                        
                                            6
                                            (
                                            1
                                            -
                                            y
                                            )
                                        
                                    
                                    Cl
                                
                                
                                    6
                                    y
                                
                            
                        
                     with x=2/3, y=1, A'=Li, B'=Tl, and M'=Ce which is                         
                            
                                
                                    LiTl
                                
                                
                                    2
                                
                            
                            Ce
                            
                                
                                    Cl
                                
                                
                                    6
                                
                            
                        
                     (formula (V), C2DLn(1-x-y)CexPryX6 with x=1, y=0, C=Tl, D=Li, and X=Cl which is                         
                            
                                
                                    Tl
                                
                                
                                    2
                                
                            
                            LiCe
                            
                                
                                    Cl
                                
                                
                                    6
                                
                            
                        
                    , or equivalently,                         
                            
                                
                                    LiTl
                                
                                
                                    2
                                
                            
                            Ce
                            
                                
                                    Cl
                                
                                
                                    6
                                
                            
                            ;
                        
                     par. [0020]-[0021], [0031]).
Srivastava further discloses similar methods for forming the scintillator in par. [0045] as those disclosed in Applicant’s specification (par. [0035]). Strivastava does not teach away from forming covalent bonds.
Kozlov (Kozlov, V., 2010, “TlBr raw material purification, crystal growth, annealing, detector fabrication and characterisation for gamma-ray detector applications", Dissertation, University of Helsinki) discloses a group-13 element (Tl) tends to form covalent bonds with a halogen (Br; sections 2.1.1 and 4.5.4).
Rooh (Rooh, G. et al., “The growth and scintillation properties of CsCe2Cl7 crystal”, 2008, Journal of Crystal Growth 311, pp. 128-131) discloses a scintillator comprising a halide being CsCe2Cl7 (page 128, second paragraph), i.e., a scintillator which is a rare-earth metal alkali halide.
While scintillator materials comprising a rare earth metal and a group-13 element were generally known in the art, the cited prior art does not expressly disclose or suggest, absent the benefit of Applicant’s disclosure, the particularly claimed group of halides.


Regarding claims 13 and 16, the claims are allowed due to comprising similar limitations to those of claim 1.

Regarding claims 2-7, 9, 11-12, 14-15, and 17-22, the claims are allowed due to their dependence on claims 1, 13, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884